Citation Nr: 9908252	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disorder with paraplegia.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Baltimore, Maryland.

In February 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that during the February 1999 personal 
hearing the veteran's service representative raised the issue 
of entitlement to service connection for broken teeth.  This 
matter is referred to the RO for appropriate action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board also notes that during the pendency of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991),  aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993),  aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in June 1994, 
the veteran's claim must be considered under the law extant 
at that time.

The Board notes that medical evidence of record includes a 
March 1993 discharge report indicating discharge diagnoses of 
protruding disks and lumbosacral radiculopathy.  Clinical 
records dated in March 1993 show normal peroneal nerve 
conduction studies and normal right sural sensory latency.  
The veteran refused electromyography (EMG) studies at that 
time.  

A June 1993 VA medical opinion found partial cauda equina 
syndrome with sacral spearing and paraplegia below L2, 
secondary to a complication during lumbar disc surgery.  The 
examiner also recommended additional magnetic resonance 
imaging (MRI) studies of the lumbar spine.

A July 1993 VA examination included diagnoses of paraplegia 
and complete absence of sexual activity secondary to 
impotence as a result of surgery.  The examiner noted there 
was no motor activity to the lower extremities, and that the 
veteran had been wheel chair bound since February 1993.

VA outpatient treatment records dated in April 1994 included 
a diagnosis of paraplegia secondary to thoracic hernia 
nucleus pulposus at multiple levels.  The examiner noted that 
a complete re-evaluation revealed no good evidence of cord or 
cauda equina compression, and that a February 1994 MRI 
revealed multilevel disc herniation to the thoracic spine.

Although the medical evidence includes diagnoses of 
neurologic disability related to surgery in February 1993, 
the Board finds subsequent medical examinations are 
inconsistent with the June and July 1993 VA medical opinions.  
As the present nature of the veteran's neurologic disability 
to the lower extremities is unclear, the Board finds 
additional medical examination is required.

In addition, the record indicates that the veteran underwent 
lumbar laminectomy at a VA medical facility in Washington, 
DC, in February 1993.  The Board notes, however, that the 
complete medical record associated with that treatment has 
not been obtained.  Although the RO requested these records 
but received no response, the Board finds that additional 
development is required to obtain any available VA medical 
records.  The Board notes VA adjudicators are charged with 
constructive notice of VA documents.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991);  see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).



The Board also notes that the veteran's claim for entitlement 
to a total disability rating for compensation purposes based 
upon individual unemployability is inextricably intertwined 
with the issue of entitlement to compensation under 
38 U.S.C.A. § 1151.  Therefore, appellate review of that 
issue is deferred pending additional development.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
for any back or lower extremity pathology 
since February 1993.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

2.  The RO should arrange for a VA 
neurology examination by an appropriate 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any lumbar 
spine disorder(s) or lower extremity 
neurologic disorder(s) found present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  



The examination should include any tests 
or studies deemed necessary for an 
accurate assessment. 

The examiner is requested to provide an 
opinion, based upon the medical evidence 
of record and sound medical principles, 
as to whether the veteran incurred any 
additional disability related to lumbar 
spine disorder(s) and/or lower extremity 
neurologic disorder(s) as a result of VA 
hospitalization or medical treatment.  A 
complete rationale for the opinions given 
should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal as 
reported on the title page.  The RO 
should consider all applicable laws and 
regulations. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may adversely affect his claim.  38 C.F.R. 
§ 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 8 -


